Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/06/2021 has been entered. The applicant has amended the claims. The objection to the specification has been amended and the objection is withdrawn. The prior 112(b) rejections have been overcome by amendment and are withdrawn. The double patenting rejection over copending application 16/466,459; 16/472,511; and 16/061,538 now U.S. Patent No. 11,136,653 have been overcome by amendment. Modified grounds of rejection are presented. 

Status of Claims
Claims 4-5 have been canceled. Claim 1 has been amended. Claims 6-8 have been withdrawn. Claims 1-3 remain, with claim 1 being the independent claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Ishikawa et al. (US-20120031532-A1, hereinafter Ishikawa).
 claim 1, Ishikawa teaches a high toughness, high strength, and high ductility steel plate excellent in low temperature toughness ([0001]). Ishikawa further teaches producing the steel plate from a broad range steel composition containing ([0018]-[0030]). Ishikawa further teaches microstructure of a mixed structure of ferrite and pearlite or ferrite and pearlite partially containing bainite in which a ferrite percentage is 60 to 95% ([0024]). Ishikawa further teaches several anticipatory steel alloys, including inventive steel plate A from steel 1: Fe-0.05C-0.32Si-1.30Mn-0.006P-0.0014S-0.025Nb-0.004Al-0.25Mo-0.058V-0.011Ti-0.0039N (pg. 5-6, Table 1, Steel #1) with a structure of ferrite at 93% and pearlite the balance (pg. 7, Table 3, Inv. Steel a). 
In the table below, a summary of the instant claim 1, the broad range of Ishikawa, and inventive steel plate A from steel #1 are presented.

Instant Claim 1 (wt.%)
Ishikawa Broad Range (wt.%)
Ishikawa Inventive Steel 1, Steel Plate A (wt.%)
C
0.02 to 0.10
0.04 to 0.15
0.05
Mn
0.6 to 1.7
0.80 to 1.80
1.3
Si
0.5 or less (excluding 0) 
0.05 to 0.60
0.32
P
0.02 or less
0.020 or less
0.006
S
0.015 or less
0.010 or less
0.0014
Nb
0.005 to 0.05
0.01 to 0.08
0.025
V
0.005 to 0.07
0.01 to 0.12
0.058
Fe and inevitable impurities 
Balance
Balance
Balance
Microstructure :



Ferrite
85 to 95 %
60 to 95%
93
Pearlite 
5 to 15 %

7
Pearlite, or Pearlite and Bainite 

Balance




Ishikawa teaches inventive steel plate A from steel 1 has 93% ferrite. However, Ishikawa is silent on the grain size of the ferrite or ASTM grain size number of the grains.  
However, such properties and features would have naturally flowed from Ishikawa since the claimed the composition of inventive steel plate A from steel 1 (pg. 5-6, Table 1, Steel #1) is within the claimed ranges, and the disclosed processing ([0035]) is similar to the instant method (pg. 3, lines 12-19). The same steel composition as claimed used for similar hot-rolled steel plate processing would be reasonably expected to have had the claimed properties and features.
Ishikawa teaches excellent low temperature toughness steel plate ([0001]) however Ishikawa is silent on an impact toughness energy for the steel at -60 °C.
However, such properties and features would have naturally flowed from Ishikawa since the claimed the composition (pg. 5-6, Table 1, Steel #1) is within the claimed ranges, and the disclosed processing ([0035]) is similar to the instant method (pg. 3, lines 12-19). The same steel composition as claimed used for similar hot-rolled steel plate processing would be reasonably expected to have had the claimed properties and features.
With regards to the limitation “wherein the thick steel plate is a material for online normalizing” it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or 
Regarding claim 2, Ishikawa further teaches a steel composition can have 0.05-0.70 wt.% Ni and 0.80 or less wt.% Cr ([0026], [0027]) which overlaps the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Furthermore, Ishikawa teaches that metal elements Mn, Cu, Ni, Cr, Mo, and Ti are added for increasing the strength of the steel material ([0044], [0046], [0057], [0059], [0061], [0063], [0069]). 
It would have been obvious to one of ordinary skilled in the arts at the filled to date to have simply substituted an amount of Mn, Mo, or Ti from inventive steel plate A from steel 1 with an amount of at least one of Cr and Ni to obtain predictable results since Mn, Cu, Ni, Cr, Mo, and Ti are added for equivalent purpose. Applicant is directed to MPEP 2143.B. 
Regarding claim 3, Ishikawa Inventive Steel #1 has 0.011 Ti (pg. 6, Table 1, Steel #1) which meets the claim limitation.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (KR-20090069871-A, see machine translation unless otherwise noted, hereinafter Park).
 claim 1, Park teaches a high strength structural steel excellent in low temperature toughness (pg. 1, lines 16-17) and the thickness range of the hot-rolled sheet material can be freely determined (pg. 8, lines 298-299).Park further teaches producing the steel from a broad range composition (pg. 2, lines 69-73 and 78-79) which overlaps the claimed ranges of C, Si, V, and Fe and impurities; encompasses the claimed ranges of Mn, and Nb; is within the claimed range of S; and is the same as the claimed range of P. 
Park further teaches a structure composed of fine polygonal ferrite is 70 to 95%, and the area fraction of the pearlite or degenerated pearlite is 5 to 30% (pg 2, lines 76-78) which encompasses the claimed ranges of ferrite and pearlite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 In the table below, a summary of the instant claim 1 and the broad range of Park are presented.
 
Instant Claim 1
Park Broad Range
Composition (wt.%):
C
0.02 to 0.10
0.03 to 0.18
Mn
0.6 to 1.7
0.3 to 2.5
Si
0.5 or less (excluding 0)
0.01 to 0.8
P
0.02 or less
0.02 or less
S
0.015 or less
not more than 0.01
Nb
0.005 to 0.05
0.005 to 0.1
V
0.005 to 0.07
0.02 to 0.2
Fe and inevitable impurities
Balance
Balance
Microstructure (%):
Ferrite
85 to 95 
70 to 95
Pearlite 
5 to 15
5 to 30



Park teaches minimizing P and S to maximize impact toughness (pg. 5, lines 181-187). However, Park is silent on impact toughness measure by Chapry impact testing in Joules at a temperature of -60 °C. 
Park is silent on an impact toughness energy for the steel. However the composition and microstructure of Park overlaps the claimed ranges. The steel that is obvious over Park, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. 
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the limitation “wherein the thick steel plate is a material for online normalizing”, it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit 
Regarding claim 2, Park further teaches steel composition can have 0.05-1.0 wt.% Cr and 0.01 to 2.0 wt.% Ni (pg. 2, lines 78-79) which overlaps the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 3, Park further teaches steel composition has 0.005 to 0.1 wt.% Ti (pg. 2, line 72) which encompasses the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/061,160 (‘160). Although the claims at issue are not identical, they are not patentably distinct from each other claims 1 and 7 of ‘160 teaches an overlapping steel slab composition and microstructure as that recited in the instant claims 1-3.
In the table below are the composition claims of the instant claims and the claims of ‘160.
 
Instant Claims 1-3
Claims 1 and 7 of ‘160
Composition (wt.%):
C
0.02 to 0.10
0.04-0.14
Mn
0.6 to 1.7
0.6-1.8
Si
0.5 or less (excluding 0)
0.05-0.60
P
0.02 or less
0.02 or less (exclusive of 0)
S
0.015 or less
0.003 or less (exclusive of 0)
Nb
0.005 to 0.05
0.005-0.05
V
0.005 to 0.07
0.01 or less (exclusive of 0)
Ni
not more than 0.5
0.01-0.6
Cr
not more than 0.5
0.01-0.2
Ti
0.005 to 0.035
0.001-0.015
Fe and inevitable impurities
Balance
Balance
Microstructure (%):
Ferrite
85 to 95 
Balance
Pearlite 
5 to 15

Pearlite, Bainite and a Martensite-Austenite (MA)

more than 0 and 18 or less, with MA 3.5 or less (exclusive of 0)

   
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Claim 4 of ‘160 teaches a ferrite crystal grain size is 15 µm or less which meet the limitation ferrite size limitation of instant claim 1.
Regarding the impact toughness limitation of instant claim 1, ‘160 is silent on an impact toughness energy for the steel. However the composition and microstructure of ‘160 overlaps 
A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regards to the limitation of instant claim 1 “wherein the thick steel plate is a material for online normalizing”, it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/471,299 (‘299). Although the claims at issue are not identical, they are not patentably distinct from each other because 
In the table below are the composition claims of the instant claims and the claims of ‘299.
 
Instant Claims 1-3
Claims 1-4 of ‘299
Composition (wt.%):
C
0.02 to 0.10
0.02 to 0.10
Mn
0.6 to 1.7
0.6 to 1.7
Si
0.5 or less (excluding 0)
0.5 or less
P
0.02 or less
0.02 or less
S
0.015 or less
0.015 of less
Nb
0.005 to 0.05
0.005 to 0.05
V
0.005 to 0.07
0.005 to 0.08
Ni
not more than 0.5
0.5 or less
Cr
not more than 0.5
0.5 or less
Ti
0.005 to 0.035
0.05 or less 
Fe and inevitable impurities
Balance
Balance
Microstructure (%):
Ferrite
85 to 95 
85 to 95
Pearlite 
5 to 15
5 to 15


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Claim 1 of ‘299 teaches a grain size of ferrite is ASTM grain size 15number of 9 or more which meet the limitation ferrite size limitation of instant claim 1.
Claim 5 of ‘299 teaches an impact toughness of 300 J or more at -70 °C which is substantially similar to the impact toughness of instant claim 1.
With regards to the limitation of instant claim 1 “wherein the thick steel plate is a material for online normalizing”, it is a statement of intended use.  
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of copending Application No. 16/472,556 (‘556). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7 of ‘556 teach an overlapping steel slab composition and microstructure as that recited in the instant claims 1-3.
In the table below are the composition claims of the instant claims and the claims of ‘556.
 
Instant Claims 1-3
Claims 1-4 and 7 of ‘556
Composition (wt.%):
C
0.02 to 0.10
0.02 to 0.07
Mn
0.6 to 1.7
0.8 to 1.8
Si
0.5 or less (excluding 0)
0.05 to 0.3
P
0.02 or less
0.020 or less
S
0.015 or less
0.003 or less
Nb
0.005 to 0.05
0.01 to 0.1
V
0.005 to 0.07
0.01 to 0.07

not more than 0.5
0.05 to 0.3
Cr
not more than 0.5
0.05 to 0.5
Ti
0.005 to 0.035
0.005 to 0.02
Fe and inevitable impurities
Balance
Balance
Microstructure (%):
Ferrite
85 to 95 

Pearlite 
5 to 15

Polygonal ferrite

20 to 50
Acicular ferrite

20 to 40 
At least one of martensite-austenite constituent, degenerated pearlite, and cementite

5 or less


   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding the grain size and impact toughness limitations of instant claim 1, the method claim 7 of ‘556 teaches an overlapping finishing hot rolling process. The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In particular, claim 7 pf ‘556 teaches a finishing rolling temperature of Ar3 to 900 °C which overlaps the instant processing of a finishing hot-rolling temperature of 850-910 °C.
With regards to the limitation of instant claim 1 “wherein the thick steel plate is a material for online normalizing”, it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed on 10/06/2021 have been considered and given appropriate weight. Amendments to the claims have overcome the 102 rejection over Ishikawa, however the 103 rejections over Park and over Ishikawa remain. The three sections below are responses to the arguments with regards to the 103 rejection over Park, the 103 rejection over Ishikawa, and the double patenting rejections. 

Applicant’s arguments over Ishikawa:
With regards to the finishing hot-rolling temperature of Ishikawa of 700~750 °C ([0035]) being out of range of the instant specification range of 850~910 °C ([0065]), that while there appears to be a processing difference, it is not clear that the steel sheet as claimed bears an unobvious difference to the steel sheet of the prior art.. 
may be performed within a temperature range of 850 to 910° C ([0065]). Furthermore, according to the instant specification, if the temperature is above or below this range it is stated that “the normalizing effect may not be obtained during rolling”. 
Additionally looking at Tables 1 and 2 of the instant specification, the only finishing hot rolling temperature used for both inventive and comparative steels is 880 °C (Table 2) while the difference between inventive and comparative steels is actually the compositions (Table 1). 
Additionally, the instant specification discloses that “it has been confirmed that a thick steel plate having required properties may be produced even when the normalizing heat treatment is omitted, as the alloy composition and the manufacturing conditions are optimized”([0013]). 
Given all these disclosures from the instant specification, they seem to contradict the statement that the instant processing requires a finishing hot rolling temperate range of 850~910 °C for normalizing to yield the required product of the instant steel. Therefore the instant claimed steel is obvious over that of the steel of Ishikawa. 

 Applicant’s arguments over Park:
With regards to the finishing hot-rolling temperature of Park being in a range of 722~849 °C, Park teaches that the broad range of finish rolling is in the Ar3 to Ae3 temperature range (lines 370-376) which overlaps the instant disclosed range of 850 to 910°C ([0065]).  		A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant is directed to 
	In this case the specific examples of table 2-1 of Park of 722~849 °C do not constitute a teaching away from a broader disclosure of a finish rolling in the Ar3 to Ae3 temperature range.

In response to applicant's argument that “Park does not relate to any technical problems capable of being suitably used an environment of extremely low temperature of about -60°C", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the substantially similar steel with the same composition and microstructure of Park would be reasonably expected to have had the same properties and be capable of use the extremely low temperature of about -60°C of the instant claimed steel.

Applicant’s arguments of the double patenting that none of the referenced applications teach or suggest a thick steel plate of a certain composition having the combination of features set out in at least claim 1 of the present application:
The remaining copending application double patenting rejections have method steps where the finishing rolling temperature overlaps the processing of the instant specification, have compositions and microstructures that overlaps that of the instant claims; there for the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734